Citation Nr: 0620723	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  05-24 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease with history of thrombosis and bypass grafting, 
to include claimed as due to exposure to herbicides (Agent 
Orange).  

2.  Entitlement to service connection for a kidney disorder, 
to include claimed as due to exposure to herbicides (Agent 
Orange).  

3.  Entitlement to an increased (compensable) rating for 
prostatitis with history of urethritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 RO decision, which denied the 
veteran's claims of entitlement to service connection for 
arteriosclerotic heart disease with history of thrombosis and 
bypass grafting and for a kidney disorder, both also claimed 
as due to exposure to herbicides (Agent Orange); and which 
denied a compensable rating for prostatitis with history of 
urethritis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

First, the Board notes that the RO must ensure compliance 
with the notice and duty to assist provisions contained in 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
that regard, a preliminary review of the claims file shows 
that the RO sent the veteran VCAA notice relevant to his 
claims in February 2004; however, in terms of informing him 
of what the evidence must show to establish entitlement to 
service connection for the kidney and heart-related 
disabilities, the RO only gave notice for establishing 
service connection for disabilities related to herbicide 
exposure, that is, through presumptive service connection, 
rather than also through direct service connection.  The RO 
should correct this deficiency by furnishing notice of what 
the evidence must show to establish entitlement to service 
connection on a direct basis.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, on VA Form 9, Appeal to Board of Veterans' Appeals, 
received by the RO in August 2005, the veteran requested a 
personal hearing at the RO before a Veterans Law Judge.  
However, later in August 2005, he indicated that he desired 
to go to Washington, D.C., for a hearing before a Veterans 
Law Judge.  In accordance with that request, the Board 
notified him by letter issued in May 2006 that he was 
scheduled for a hearing in late July 2006.  In June 2006, the 
RO and Board received a statement from the veteran and his 
representative, indicating his wish to withdraw his request 
for a hearing in Washington, D.C.  He also expressed his 
desire for a videoconference hearing to be held at the RO 
before a Veterans Law Judge sitting in Washington, D.C.  In 
view of this, the appeal must be returned to the RO so that 
the veteran can be scheduled for a videoconference hearing 
conducted by a Veterans Law Judge sitting in Washington, DC.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2005).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send to the veteran 
proper VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
relevant to the claims of entitlement to 
service connection.  This notice should 
include advising the veteran as to what 
information and evidence that is 
necessary to substantiate his claims for 
service connection on a direct basis; 
what specific evidence and information, 
if any, he is responsible for providing 
to VA; what evidence VA will obtain on 
his behalf; and to submit any evidence in 
his possession relevant to his claims for 
service connection.    

2.  The RO should schedule the veteran 
for a videoconference hearing at the RO 
conducted by a Veterans Law Judge sitting 
in Washington, DC.  Thereafter, the case 
should be returned to the Board, in 
accordance with current appellate 
procedures.  

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).


